Currie, C. J.
(dissenting). I respectfully dissent and would hold that, whenever the Motor Vehicle Department has validly suspended or revoked the driver’s license of a motorist and court conviction of such motorist is reported to the department establishing that he was driving during the suspension or revocation period, the department without any court action has the power to assess the 12 points authorized by MVD 11.03 (3).
This record clearly establishes that a valid three months’ revocation order was entered by the department on August 19,1964, and that he was later prosecuted and convicted of a traffic offense which occurred September 19, 1964. It is wholly immaterial under the statute whether any license held by Manka was picked up or not by a representative of the department. However, such failure to pick up the license might well invoke sympathy in a later prosecution for driving while the license was revoked and result in an acquittal of the charge. Under the instant decision of the court if such acquittal was by a jury the department would be barred from assessing the required 12 points for revoking the license.
*367If it is necessary to modify our holding in Goodman v. Karns to reach this result I would do so. Where our court is presented with two possible statutory interpretations, I deem we should assume the legislative intent favored that interpretation which would be in the interest of greater highway safety.
I am authorized to state that Mr. Justice Hanley joins in this dissenting opinion.